DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on December 21, 2021 has been entered and made of record. Claims 1-5, 7-15, and 17-20 are pending. Claims 6 and 16 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
Applicant’s arguments, with respect to Claim 1, filed on 12/21/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 2-3 of Applicant’s Response, that “the offset described in Cudalbu is not based on a predetermined viewpoint” and therefore none of the cited references teach this limitation.
However, Examiner respectfully disagrees. Specifically, Cudalbu describes that the user may point the user equipment (UE) 101 towards a location-based feature (e.g., a point of interest (POI)) in the location-based display to view corresponding information. The augmented reality application 107 may associate the location-based feature with geographic coordinate based on the determined viewpoint. The application 107 may retrieve information corresponding to the location from the map platform 103 for presentation in the location-based display. (See Cudalbu para. 0032, emphasis added). Cudalbu further discloses that the placement of the representations of the location-based features may be inaccurate due to errors related to location or orientation of the UE 101. The correction manager 109 may accept offset information 
In addition, Cudalbu further describes the offset based on a predetermined viewpoint. In para. 0036, Cudalbu discloses that the correction manager 109 may store the offset information at the UE 101 or other storage device on the network 105. The correction manager 109 may further apply the stored offset information to one or more other location-based displays presented based on location information that is substantially similar to or within a predetermined proximity of location information associated with the location-based display. Accordingly, the correction manager 109 may apply the stored offset information to the current location-based display, for instance, by automatically calibrating the UE 101 based on the stored offset information. This way, as the user walks toward a café every morning for example, the user is able to automatically see, for instance, the café's daily specials accurately overlaid on the café in the location-based display of the UE 101 because the current location information is substantially similar to or within a predetermined proximity of the location information of the previous location-based display. (See Cudalbu para. 0036). The offset is applied because the current location is similar to or within a proximity of a previously predetermined viewpoint of the display. Therefore, Cudalbu discloses an offset based on a predetermined viewpoint.
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 11, 19, and 20. The rejections of dependent Claims 2-5, 7-10, 12-15, and 17-18 are maintained on similar grounds.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (U.S. Publication No. 2014/0063187 A1) (hereinafter “Tsukagoshi”) in view of Cudalbu et al. (U.S. Publication No. 2017/0289762 A1) (hereinafter “Cudalbu”)

Regarding Claim 1, Tsukagoshi discloses a reception device [see fig. 1 and para. 0008] comprising: circuitry configured to
receive a video stream obtained by encoding image data of a wide viewing angle image for each of left-eye and right-eye pictures, and depth meta information including position information and a representative depth value of a predetermined number of angle areas in the wide viewing angle image for each of the pictures [see figs. 1-4, 21, 24, and paras. 0009-11, 0016 where the “angle areas” in the claim are interpreted as the partition regions in the image as disclosed in Tsukagoshi]; and 
extract left-eye and right-eye display area image data from the image data of the wide viewing angle image for each of the left-eye and right-eye pictures obtained by decoding the video stream and to superimpose superimposition information data on the left-eye and right-eye display area image data for output [see paras. 0022, 0029-32, 0151-53, 0162-63], 
wherein when superimposing the superimposition information data on the left-eye and right-eye display area image data, the circuitry gives parallax to the superimposition information data to be superimposed on each of the left-eye and right-eye display area image data on a basis of the depth meta information [see para. 0022 describing the external device, depth control of graphics superimpose-displayed on a stereoscopic image can be favorably performed based on this disparity information, where the binocular disparity refers to the difference in image location of an object seen by the left and right eyes, resulting from parallax, and see also paras. 0025, 0032, 0170-82].

Cudalbu in a same or similar endeavor teaches wherein the position information on the angle areas is given as offset information based on a position of a predetermined viewpoint [see paras. 0032-0033 and 0049].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Tsukagoshi to add the teachings of Cudalbu as above in order for receiving an input for specifying offset information for at least one of the one or more representations with respect to the location-based display [see Cudalbu para. 0004].

Regarding Claim 2, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsukagoshi further discloses wherein the circuitry receives the depth meta information for each of the pictures by using a timed metadata stream associated with the video stream [see figs. 6-7 and 38-41 and paras. 0106-09 and 0246-61].

Regarding Claim 3, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsukagoshi further discloses wherein the circuitry receives the depth meta information for each of the pictures in a state of being inserted into the video stream [see figs. 6-7 and 38-41 and paras. 0106-09 and 0246-61].

Regarding Claim 4, the combination of Tsukagoshi and Cudalbu discloses all of the 
Tsukagoshi further discloses wherein when superimposing the superimposition information data on the left-eye and right-eye display area image data, the circuitry gives the parallax on a basis of a minimum value of the representative depth value of the predetermined number of angle areas corresponding to a superimposition range, the representative depth value being included in the depth meta information [see para. 0031, 0145, 0183-84, 0214, and 0217].

Regarding Claim 5, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsukagoshi further discloses wherein the depth meta information further includes position information indicating which position in the areas the representative depth value of the predetermined number of angle areas relates to [see paras. 0031-32, 0173, 0179, 0186, 0202, and 0269], and when superimposing the superimposition information data on the left-eye and right-eye display area image data, the circuitry gives the parallax on a basis of the representative depth value of the predetermined number of areas corresponding to a superimposition range and the position information included in the depth meta information [see paras. 0031, 0170, 0179-82, 0199, and 0215-20].

Regarding Claim 7, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsukagoshi further discloses wherein the depth meta information further includes a depth value corresponding to depth of a screen as a reference for the depth value [see paras. 0211-16].

Regarding Claim 8, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsukagoshi further discloses wherein the superimposition information includes subtitles and/or graphics [see paras. 0007, 0024, 0029-32, 0117, 0125, 0152, 0168, 0178, 0197, and 0315].

Regarding Claim 9, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Tsukagoshi further discloses wherein the circuitry is further configured to cause a display to display a three-dimensional image on a basis of the left-eye and right-eye display area image data on which the superimposition information data is superimposed [see figs. 21, 24, 47-48 and paras. 0022, 0199-0222, and 0268].

Claims 11-15 and 17-18 recite the corresponding method to be implemented by the system as recited in Claims 1-5 and 7-8 respectively. Therefore, rejections and analysis analogous to those presented for Claims 1-5 and 7-8 above are applicable with respect to Claims 11-15 and 17-18, respectively.

Regarding Claim 19, Tsukagoshi discloses a transmission device comprising: 
circuitry configured to transmit a video stream obtained by encoding image data of a wide viewing angle image for each of left-eye and right-eye pictures and depth meta information for each of the pictures, wherein the depth meta information includes position information and a representative depth value of a predetermined number of angle areas in the wide viewing angle image [see figs. 1-4, 21, 24, and paras. 0009-11, 0014, 0018, 0022, 0029-32, 0151-53, 0162-63].

Cudalbu in a same or similar endeavor teaches wherein the position information on the angle areas is given as offset information based on a position of a predetermined viewpoint [see para. 0033].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Tsukagoshi to add the teachings of Cudalbu as above in order for receiving an input for specifying offset information for at least one of the one or more representations with respect to the location-based display [see Cudalbu para. 0004].

Regarding Claim 20, Tsukagoshi discloses a transmission method comprising:
transmitting, with circuitry, a video stream obtained by encoding image data of a wide viewing angle image for each of left-eye and right-eye pictures and depth meta information for each of the pictures, wherein the depth meta information includes position information and a representative depth value of a predetermined number of angle areas in the wide viewing angle image [see figs. 1-4, 21, 24, and paras. 0009-11, 0014, 0018, 0022, 0029-32, 0151-53, 0162-63].
Tsukagoshi does not explicitly disclose wherein the position information on the angle areas is given as offset information based on a position of a predetermined viewpoint.
Cudalbu in a same or similar endeavor teaches wherein the position information on the angle areas is given as offset information based on a position of a predetermined viewpoint [see para. 0033].
[see Cudalbu para. 0004].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi in view of Cudalbu in further view of Liu et al. (U.S. Pub. No. 2010/0238264 A1)

Regarding Claim 10, the combination of Tsukagoshi and Cudalbu discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Tsukagoshi does not explicitly disclose wherein the display includes a head mounted display.
Liu in a same or similar endeavor teaches wherein the display includes a head mounted display [see para. 0114].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Tsukagoshi to add the teachings of Liu as above in order to perform remote real-time bidirectional communication of video data and MVC remote real-time broadcasting of MVC [see Liu para. 0009].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483